Citation Nr: 1436997	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  

In June 2014, the Veteran presented testimony during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's hypertension began during active duty service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.303, 3.304, 3.307, 3.309 (2013).



REASON AND BASES FOR FINDING AND CONCLUSION

The Veteran avers that his current hypertension began during, or was aggravated by, active military service.  

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Review of his September 1974 service enlistment examination showed that the Veteran's blood pressure was 150/90 mm Hg, and on the accompanying medical history form, he reported that he then had, or previously had abnormal blood pressure.  Service treatment records also reveal multiple instances of high or borderline high blood pressure readings.  For example, during an April 1977 clinical evaluation, his blood pressure was 150/92 mm Hg.  In June 1986, it was 125/90 mm Hg.  In May 1990, he received a provisional diagnosis of essential hypertension and was told to regularly monitor his blood pressure.  

Although the Veteran continued to demonstrate higher than normal blood pressure readings throughout the 1990's, his first post-service diagnosis of hypertension was in January 2002.     

During a November 2009 VA examination, he was diagnosed with hypertension and the examiner opined that the Veteran's hypertension was likely related to his military service, explaining that his blood pressure was elevated on several occasions during service, he was referred for monitoring after a suspected hypertension diagnosis in May 1990, and his service separation examination revealed borderline high blood pressure.  However, in a January 2010 addendum, the same examiner opined that it was not likely that the Veteran's hypertension was related to, or aggravated by, active military service.  She again noted that he had had several elevated blood pressure readings in service, along with several normal readings, and was not actually diagnosed with the condition until four years after service.  The claims folder is unclear as to why this addendum was considered necessary and upon what basis the examiner reversed her previous opinion, especially considering the many elevated blood pressure readings during service.  Accordingly, and resolving all doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

 
ORDER

Entitlement to service connection for hypertension is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


